Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-2  are rejected under 35 USC 102 (a((2) as being anticipated by Hamada et al (US 2017/0004918).   
Regarding to claims 1 and 2 , Hamada et al discloses the circuit as shown on Figures 1-9 comprising:
-an element body including a first principal surface (4) arranged to constitute a mounting surface, a second principal surface (3) opposing the 5first principal surface in a first direction, a pair of side surfaces(7, 8) opposing each other in a second direction orthogonal to the first direction, and a pair of end surfaces opposing each other in a third direction orthogonal to the first direction and the second direction; 
-a coil (12)  having a coil axis along the second direction, and disposed 10in the element body such that a gap between the coil and the first principal surface (3) is larger than a gap between the coil and the second principal surface, see Figure 2;
- a plurality of terminal electrodes (15, 16) disposed on the first principal surface, the second principal surface, the pair of side surfaces, and a 15corresponding end surface of the pair of end surfaces; and 
-a plurality of connection conductors connecting an end of the coil and the terminal electrode corresponding to each other, and extending along the first direction, wherein the coil includes 20a plurality of coil conductors separated from each other in the second direction, and a through-hole conductor (11) connecting the coil conductors adjacent to each other in the second direction, and the through-hole conductor does not overlap the plurality of 25terminal electrodes when viewed from the second direction, see Figure 2.
  
Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842